NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

INGRID JANETH CERRATO-PINEDA; et                No.    18-70588
al.,
                                                Agency Nos.       A202-080-950
                Petitioners,                                      A202-080-951
                                                                  A208-751-492
 v.

MATTHEW G. WHITAKER, Acting                     MEMORANDUM*
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Ingrid Cerrato-Pineda and her family, natives and citizens of Honduras,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

         Petitioners do not challenge the agency’s denial of Cerrato-Pineda’s son’s

separate asylum application. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177

n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

         Cerrato-Pineda testified that her ex-husband raped her, and that she suffered

other physical attacks and verbal harassment. Substantial evidence supports the

agency’s finding that Cerrato-Pineda did not establish the Honduran government

was unwilling or unable to protect her from her ex-husband. See Rahimzadeh v.

Holder, 613 F.3d 916, 920 (9th Cir. 2010) (applicant bears the burden of

establishing that abuse was committed by the government or an agent

the government is unwilling or unable to control). Thus, petitioners’ asylum claim

fails.

         In this case, because Cerrato-Pineda did not establish eligibility for asylum,

she did not establish eligibility for withholding of removal. See Zehatye, 453 F.3d

at 1190. Thus, her withholding of removal claim fails.

                                            2                                    18-70588
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Cerrato-Pineda failed to show it is more likely than not she would be

tortured by or with the consent or acquiescence of the Honduran government. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                   18-70588